Citation Nr: 1612903	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid delusional disorder and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Timothy White, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1981 to August 1984, with active duty for training (ACDUTRA) in the Army National Guard from July 1980 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case was remanded in December 2010, following a re-opening of the claim subsequent to the previous last final denial of record (a Board decision of October 2006).  In addition, the claim was remanded in June 2012 for evidentiary development.  Unfortunately, for reasons discussed in greater detail below, additional remand is necessary.

The Veteran appeared at a Travel Board hearing in June 2010.  A transcript is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was recently remanded so that attempts could be made to secure certain federal records.  Among those records were those purportedly held by the U.S. Office of Personnel Management (OPM) and the Department of Education (DOE).  According to the supplemental statement of the case, no response has yet been received from these agencies with respect to inquiries for medical records.  Also, there does not appear to have been subsequent attempts to secure records and a formal finding of unavailability of records has not been entered by VA.  As this is the case, the Board is not convinced that exhaustive measures have been taken so as to comply with the mandates of the last remand.  Veterans, as a matter of law, are entitled to compliance with Board directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the case must be remanded so that attempts to secure OPM and DOE records can be made.  Should there be no records, or should, after several attempts, the two federal agencies not offer a response of any kind, a formal finding of unavailability is to be entered.  

With respect to the arguments forwarded by the Veteran, it is noted that he has alleged that an in-service car accident caused him to develop depression or, alternatively, that he experienced depression prior to entry to service which was aggravated by in-service factors.  A motor vehicle accident is described as being one of the factors causing him to develop adverse mental health symptoms (or as a source of aggravation for pre-existing symptoms), and the Veteran also alleges that difficulty in attaining promotion caused him to experience acquired psychiatric symptomatology.  The Veteran has claimed that he was treated in-service for mental health problems; however, the purported clinical records of this treatment have not been located after exhaustive search efforts.  

The service personnel records do demonstrate an abnormality in the Veteran's progression of rank.  Specifically, the Veteran was promoted to Specialist (E-4) within the normal course of his enlistment; however, he was demoted to Private First Class (PFC) and Private (PV1) at the time of his separation.  While the discharge issued was honorable in nature, it was specified in additional personnel records that the Veteran was not eligible for reenlistment into the Army at the time of his separation.  This pattern of rank demotion is not usual, and traditionally, it is suggestive of adverse actions under the Uniform Code of Military Justice.  That the Veteran was able to be honorably discharged does not take away from the fact that some events occurred towards the end of his term of service which, apparently, showed behavioral or judgment issues sufficient enough to warrant the issuing of non-judicial punishment.  As such, the Veteran's allegations of having difficulty with advancement are substantiated and, most significantly, there is evidence of behavioral problems which, at least potentially, could represent the onset or aggravation of an acquired psychiatric disorder.  

It is additionally noted that, in July 1981, the Veteran underwent a pre-enlistment physical examination.  At that time, it was reported that the Veteran had a vague assessment of depression which was apparently associated with financial constraints.  He was not diagnosed with a chronic condition at that time, and at the time of separation in July 1984, there was no documentation of a diagnosed psychiatric disorder.  The Veteran did, in April 1984, experience a motor vehicle accident, and the documentation of the treatment following the accident is of record.  

The Board denied a claim for entitlement to service connection for a psychiatric disorder in October 2006.  The Veteran, as noted in the introductory section, was successful in reopening this claim so that the merits can be reconsidered.  During the Board's last denial, it concluded that the motor vehicle accident of 1984 was a consequence of alcohol abuse and, as a result, all downstream issues, inclusive of depression, were colored by willful misconduct.  The Board determined that, even though a 2006 VA psychiatric examination did make linkage, at least in part, to current psychiatric problems being resultant from the in-service accident, that such a linkage was akin to the proverbial fruit of the poison vine.  That is, as in-service conduct amounting to willful misconduct cannot be considered in the award of service-connected compensation benefits, even if depression was related to the in-service accident, as such an accident resulted from alcohol abuse, the claim could not be granted.  While this is certainly an accurate assessment of the legal requirements surrounding the award of service connection, upon review, it isn't clear as to if the Board, in its previous assessment, dug deep enough into the factual situation so as to make such a judgment.  

Indeed, as noted, there was some indication of depression at service entrance.  It is not clear as to if that notation was of an acute and transitory episode or, alternatively, that the Veteran experienced chronic depression throughout his service and in to the present day.  The 2006 VA assessment, while not equivocal, does seem to indicate, potentially, that depression did pre-exist service and that the car accident caused an exacerbation.  If, indeed, that is the case, the issue does arise as to if alcohol abuse demonstrated at the time of the accident was part and parcel of the depression, for if so, it is outside of the context of willful misconduct and stands as a symptom of an acquired psychiatric disorder (or, potentially, exists as a superimposed disability resultant from such a disability).  No opinion has been offered with respect to this contention, and it is necessary to obtain one prior to adjudicating the appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In essence, the Board will, following the obtaining of the requested federal records, remand the claim so that a new, comprehensive VA psychiatric examination can be afforded.  In this regard, a psychiatrist should determine the nature and etiology of any currently present psychiatric pathology.  It should be determined, to the extent possible, if the Veteran experienced a current disorder prior to his entry to active duty and, if so, if such a disorder clearly and unmistakably underwent an increase in severity in service not due to the natural progression of the disease process.  The role of alcohol usage is to be expressly addressed, and the examiner should also opine as to if, should it not be indicated that current depression (or other psychiatric issues) predated service, that such a disorder at least as likely as not had causal origins in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact OPM and DOE and obtain, if available, any medical records held by those agencies for the Veteran.  If records are unavailable, or, after exhaustive efforts have been made, there is no response from these agencies, so annotate the record with a formal finding of unavailability.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the nature and etiology of any currently present acquired psychiatric disorder, to include depression and paranoid delusional disorder.  In this regard, the following is asked:

a)  Is it clearly and unmistakably likely (that is, significantly more than 50 percent probability) that the Veteran exhibited depression or any other form of chronic acquired psychiatric disability prior to his entrance into active duty?  If so, is it clearly and unmistakably likely that such a disorder underwent an increase in severity in service, to include as a result of an in-service car accident, beyond the natural progression of the disease process?  In answering these questions, the examiner should specifically note the Veteran's alcohol use at the time of the April 1984 motor vehicle accident and should state, to the extent possible, that if depression or other psychiatric impairment was present at the time, was alcohol usage part and parcel of such a disorder or, alternatively, did it represent superimposed disability resultant from the presence of acquired psychiatric disability?  The Veteran's in-service behavioral problems and his failure to promote (to include his demotion to Private prior to discharge) should be referenced.  

b)  Should it not be determined that a psychiatric disability clearly pre-existed service and was not aggravated by service, the examiner should opine as to if it was at least as likely as not (50 percent probability or greater) that any current psychiatric disability, inclusive of depression and paranoid delusional disorder, had causal origins in active service (or manifest to a compensable degree within the first post service year).  The nature of the Veteran's alcohol use at the time of the 1984 accident should be discussed (i.e. was it stand-alone usage, evidence of an unrelated substance abuse disorder, or a part and parcel of an acquired psychiatric disability).  Again, the Veteran's in-service behavioral problems and his failure to be promoted (to include his demotion to Private prior to discharge) should be expressly referenced.  

With respect to all opinions offered, the examiner should provide a rationale in the narrative portion of the examination report.  Speculative or conclusory opinions (to include opinions which are based solely on the lack of documentation of symptoms in service treatment records) are not acceptable and will, unfortunately, require additional remand for remedial action.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim for service connection.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

